Citation Nr: 0844515	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-10 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability with radiculopathy.

2.  Entitlement to service connection for a cervical spine 
disability with radiculopathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's claims of 
entitlement to service connection.

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

Issues not on appeal

The July 2005 rating decision also denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran initiated an appeal 
as to both issues.  In a January 2007 rating decision, the RO 
granted the veteran's bilateral hearing loss claim and 
assigned a noncompensable evaluation, effective December 7, 
2004.  The RO also granted the veteran's tinnitus claim and 
assigned a ten percent evaluation, effective December 7, 
2004.  To the Board's knowledge, the veteran has not 
disagreed with the January 2007 decision.  
Those matters have accordingly been resolved.  See Grantham 
v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].
Remanded issue

As is set forth in more detail below, the veteran's claim of 
entitlement to service connection for a cervical spine 
disability with radiculopathy is being REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, D.C.  
The veteran will be informed if any additional action is 
required on his part.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed lumbar spine disability with 
radiculopathy and his military service.


CONCLUSION OF LAW

A lumbar spine disability with radiculopathy was not incurred 
in or aggravated by the veteran's military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a lumbar spine 
disability with radiculopathy.

The veteran seeks entitlement to service connection for 
lumbar spine disability with radiculopathy (claimed as 
"lower back disability"), which he contends was incurred 
during military service.  As is discussed elsewhere in this 
decision, the issue of entitlement to cervical spine 
disability with radiculopathy (claimed as "upper back 
disability") is being remanded for additional development.


In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated January 2005.  The VCAA letter indicated that in order 
for service connection to be granted there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service that caused an injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the letter stated that VA would 
assist the veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration.  With respect to private 
treatment records, the letter informed the veteran that VA 
would request such records, if the veteran completed and 
returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  The veteran was also advised 
in the VCAA letter that a VA examination would be scheduled 
if necessary to make a decision on his claim.  

The January 2005 VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, the Board notes that the VCAA letter specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the veteran's claim 
was re-adjudicated in a statement of the case (SOC) dated 
January 2007, following the issuance of the March 2006 
letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed lumbar spine 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), in-service disease or injury, and (3), medical 
nexus between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  Because the Board is denying the 
veteran's claim, elements (4) and (5) remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service treatment records, the veteran's 
statements, as well as, VA and private treatment records.  
Additionally, the veteran was afforded a VA examination in 
December 2006.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to his 
issue.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

Analysis

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
private treatment records document repeated diagnoses of 
lumbar intervertebral disk displacement, lumbar degenerative 
disk disease, and right lumbar radiculopathy.  See, e.g., 
treatment record from Dr. S.R. dated December 2004.  
Accordingly, Hickson element (1) is satisfied.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

As to in-service incurrence of disease, there is no evidence 
that the veteran had lumbar intervertebral disk displacement, 
lumbar degenerative disk disease, or lumbar radiculopathy 
during his military service or for decades thereafter.  
Service treatment records are pertinently negative for 
complaint, treatment, or diagnosis of any such disabilities.  
In particular, the November 1972 separation examination did 
not document any back abnormalities.  Notably, the veteran 
reported "good health" at the time of the examination.  

Moreover, the record does not reflect medical evidence of any 
arthritis or other degenerative disease during the one-year 
presumptive period after separation from service.  While 
private treatment records document a complaint of back pain 
in December 1995, the earliest lumbar spine disability 
diagnosis was made following magnetic resonance imaging (MRI) 
in June 2002, nearly thirty years after the veteran's 
discharge from military service.  See a treatment record from 
Dr. S.R. dated in June 2002.

In essence, the veteran argues that he incurred a lumbar 
spine disability as a result of his experience parachuting 
with the 82nd Airborne Division.  He cited one specific jump 
in 1972 when he missed the drop zone and injured his back by 
landing on a tree trunk.  The veteran further asserts that 
the general conditions of parachuting [i.e. crouching with a 
parachute on his back, deploying the parachute, etc.] caused 
the lumbar spine disability.  See the veteran's statement 
dated July 2006.  

Preliminarily, the Board recognizes that the veteran served 
with the 82nd Airborne Division and achieved his Parachute 
Badge.  The veteran's mere experience parachuting while in 
service, however, does not trigger any presumption of in-
service injury.  To the extent that the veteran or his 
representative invite the Board to recognize such a 
presumption, the Board declines to do so.

Rather, the Board must determine the credibility and 
probative value of the evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility, and therefore the probative value, 
of proffered evidence in the context of the record as a 
whole].  For reasons discussed immediately below, the Board 
finds the veteran's report of in-service injury to be lacking 
in credibility and probative value in light of all of the 
evidence of record.

Crucially, although the veteran testified that he sought in-
service treatment for his low back problems, his service 
treatment records are pertinently negative for any complaint 
of or treatment for a back injury.  In particular, the 
veteran's November 1972 separation physical examination did 
not document any back abnormalities.  Moreover, there is no 
indication of any low back complaints for almost three 
decades after service.  The veteran was not diagnosed with 
any specific lumbar spine disability until June 2002.  The 
Board finds that the negative service treatment records, as 
well as negative medical records for decades after service, 
to be more persuasive than the veteran's recent statements, 
provided many years after the injury supposedly occurred.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].

Additionally, and significantly, there is a treatment record 
from Dr. S.R. dated in April 2004 which documents the 
veteran's report that he has suffered from lower back pain 
"since 2001."  That treatment record is consistent with a 
July 2002 treatment record from Dr. H.T., which indicated 
that the veteran "has been presenting with right sacro-iliac 
pain since January 2001, after golfing."  This evidence 
contradicts and discredits the veteran's more recent 
statements, made in connection with his claim for VA 
benefits, which now purport to identify the alleged in-
service injury as the cause of his current lumbar spine 
disability and which suggest continuous low back problems 
after service.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim as 
to the matter of the incurrence of in-service injury.  
Hickson element (2) is not satisfied, and the claim fails on 
that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

The only competent medical opinion of record concerning the 
issue of medical nexus is the report of the December 2006 VA 
examiner.  Specifically, the VA examiner concluded, "[i]t is 
the opinion of the examiner that [the] veteran's current 
lumbar spine condition is not caused by or a result of his 
military service based on the fact that his c-file is silent 
for [the] veteran ever complaining of pain of low back on 
active duty or ever getting seen for this condition on active 
duty."  

This VA medical opinion appears to have been based on 
interview and examination of the veteran, a thorough review 
of the record, including the veteran's comprehensive 
treatment records, and a thoughtful analysis of the veteran's 
entire history.  Moreover, the December 2006 opinion appears 
to be consistent with the veteran's medical history, in 
particular the absence of a diagnosed lumbar spine disability 
for nearly thirty years after the veteran's December 1972 
discharge from military service.  

The veteran has not submitted a medical opinion to contradict 
the conclusion of the December 2006 VA examiner.  As was 
explained in the VCAA section above, the veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the veteran or his representative is 
contending that the currently diagnosed lumbar spine 
disability is related to his military service, it is now 
well-established that laypersons without medical training, 
such as the veteran and his representative, are not competent 
to comment on medical maters such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran appears to be in contending that he has had 
lumbar spine problems continually since service.  The Board 
is aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Specifically, as was indicated above, the earliest diagnosed 
lumbar spine disability of record was in June 2002.  There is 
no competent medical evidence that the veteran was diagnosed 
with or treated for a lumbar spine disability for nearly 
thirty years after his December 1972 separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for lumbar spine disability with radiculopathy.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for lumbar spine disability 
with radiculopathy is denied.


REMAND

2.  Entitlement to service connection for a cervical spine 
disability with radiculopathy.

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
veteran's claim of entitlement to service connection for 
cervical spine disability with radiculopathy must be remanded 
for additional evidentiary development.  

As was discussed above, in order to establish service 
connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.

With respect to element (1), current disability, treatment 
records document diagnoses of cervical intervertebral disk 
displacement and left cervical radiculopathy.  See a 
treatment record of Dr. S.R. dated December 2004.  

As to element (2) although no neck injury as such was 
documented during the veteran's military service, a service 
treatment record dated in August 1972 describes the veteran's 
complaint of pain radiating down the left side of his neck.  
For the purposes of this remand, element (2) is arguably 
satisfied.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the veteran's current cervical spine 
disability with radiculopathy and his in-service complaint 
neck pain.  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002), the Court held that where there is evidence of record 
satisfying the first two requirements for service connection 
but no competent medical evidence addressing the third 
requirement (medical nexus), VA must obtain a medical nexus 
opinion.  

The Board therefore finds that a VA nexus opinion is 
therefore necessary to decide the claim.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should make arrangements for 
the veteran's claims folder to be 
reviewed by a physician for the 
purpose of determining the etiology 
of the veteran's currently 
diagnosed cervical spine disability 
with radiculopathy.  The reviewer 
should render an opinion as to 
whether it is at least as likely as 
not that the veteran's current 
cervical spine disability is 
related to his military service.  
If the reviewing physician believes 
that physical examination and/or 
diagnostic testing of the veteran 
is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder. 

2.	After undertaking any additional 
development which it 
deems to be necessary, VBA should then 
readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


